 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,
                                                   No. CR12-144RAJ
10                        Plaintiff,

11          v.                                     ORDER DENYING
                                                   DEFENDANT’S PETITION
12   ALEXANDER KOSNICKI,                           FOR EARLY TERMINATION
                                                   OF SUPERVISION
13                        Defendant.

14

15       THIS MATTER comes before the Court upon the pro se petition of Defendant
16   Alexander Kosnicki for Early Termination of Supervision. Having considered the
17   petition, the Government’s opposition, and the files and pleadings herein,
18       IT IS ORDERED that Defendant’s Petition for Early Termination of
19   Supervision (Dkt. #65) is DENIED.

20       DATED this 15th day of January, 2019.

21

22
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
23

24

25

26


      ORDER DENYING PETITION FOR
      EARLY TERMINATION OF SUPERVISION – 1
